Exhibit TENNESSEE VALLEY AUTHORITY ACT AN ACT To improve the navigability and to provide for the flood control of the Tennessee River; to provide for reforestation and the proper use of marginal lands in the Tennessee Valley; to provide for the agricultural and industrial development of said valley; to provide for the national defense by the creation of a corporation for the operation of Government properties at and near Muscle Shoals in the State of Alabama, and for other purposes. Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled, That for the purpose of maintaining and operating the properties now owned by the United States in the vicinity of Muscle Shoals, Alabama, in the interest of the national defense and for agricultural and industrial development, and to improve navigation in the Tennessee River and to control the destructive flood water in the Tennessee River and Mississippi River Basins, there is hereby created a body corporate by the name of the “Tennessee Valley Authority” (hereinafter referred to as the “Corporation”). The Board of Directors first appointed shall be deemed the incorporator, and the incorporation shall be held to have been effected from the date of the first meeting of the Board. This Act may be cited as the “Tennessee Valley Authority Act of 1933.” Sec. 2.
